Citation Nr: 0805604	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 6, 1956 to October 16, 1956.  Thereafter, he had 
service in the Army Reserves from August 1975 to August 1994 
(with periodic active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA)).  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2004 rating decision by the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2005, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.  In 
February 2007 and July 2007, the Board referred the case to 
the Veterans Health Administration (VHA) for advisory medical 
opinions.  

In December 2006, April 2007, July 2007, September 2007, 
November 2007 and December 2007, the veteran submitted 
additional evidence that was not reviewed by the RO.  
However, in statements received by the Board in December 
2006, April 2007 and January 2008, he waived RO consideration 
of the additional evidence, permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. 
§ 20.1304(c).  Hence, the additional evidence is being 
considered.


FINDINGS OF FACT

1.  CAD was not manifested during the veteran's period of 
active duty service from September 1956 to October 1956, and 
is not shown to be related to this period of service.

2.  There is no competent evidence of the onset of 
cardiovascular disability during a period of ACDUTRA; a 
cardiac event (such as heart attack or stroke) on ACDUTRA or 
INACDUTRA is not shown; and it is not shown that CAD 
increased in severity during any specific period of ACDUTRA.




CONCLUSION OF LAW

Service connection for CAD is not warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 1153, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of this claim in a December 2003 letter, 
prior to the initial rating decision.  This letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  The December 2003 letter 
also specifically advised the veteran to submit any pertinent 
evidence in his possession.  While he was not advised of the 
criteria governing effective dates of awards, he is not 
prejudiced here by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)).  This is 
because the Board concludes below that the preponderance of 
the evidence is against the claim of service connection for 
CAD; therefore, any questions as to the rating or effective 
date to be assigned are moot.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records (SMRs) and records of pertinent VA 
and private medical treatment.  Furthermore, in 2007, the 
Board sought a VHA medical advisory opinion from a cardiology 
expert.  The Board notified the veteran of this opinion and 
provided him with a copy of the opinion.  He was notified 
that he had 60 days to submit any additional evidence or 
argument in support of his claim.  Subsequently, he submitted 
additional argument and evidence and waived RO consideration 
of the additional evidence (see January 2008 letter from the 
veteran), permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c).  The Board 
is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to his claim.  He is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty (to include from acute myocardial infarction, a cardiac 
arrest or a cerebrovascular accident occurring during such 
training).  38 U.S.C.A. § 101(24).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The veteran had active service from September 6, 1956 to 
October 16, 1956.  His SMRs for this period of service are 
silent for complaints or findings related to CAD.  He also 
had service in the Army Reserves from August 1975 to August 
1994 (with periodic ACDUTRA/INACDUTRA).  The evidence of 
record shows that he suffered a myocardial infarction on 
February 3, 1987; he was not on active duty status at that 
time.

The evidence of record shows that the veteran was employed as 
a material handler in 1987 (when he suffered his heart attack 
and CAD was diagnosed and surgically treated (coronary artery 
bypass grafting (CABG)).  In 2000, he was employed by the New 
Jersey Department of Corrections.  

The medical evidence of record also includes: private medical 
records which note the veteran's complaints of severe chest 
pain in February and March 2000 with subsequent cardiac 
catheterization in March 2000; a May 2000 statement in which 
Dr. C.P. notes that the veteran's civilian job involved a 
great deal of mental stress and physical exertion, and 
therefore, because of his cardiac problems, it would be 
inappropriate for him to continue to work; and an April 2000 
letter from the State of New Jersey, awarding the veteran 
disability retirement benefits.
        
Dr. D.N.G. opined in August 2003 and May 2004 that the major 
ongoing stresses related to the veteran's reserve duties and 
travel time contributed to his heart attack.  
        
In March 2005, a VA cardiologist opined that the veteran's 
cardiac problems were not caused by his military service.  
Rather, underlying risk factors, including high cholesterol 
(reportedly 237 mg% at the time of his heart attack), were to 
blame.  Moreover, the VA cardiologist stated that job strain was 
not related to the prevalence and outcome of coronary artery 
disease.
        
In July 2005, Dr. C.L.M. opined that while the veteran had some 
evidence of mild hyperlipidemia, this was unlikely the only cause 
of his cardiac problems.  He opined that the veteran's high 
stress level should be considered a substantial contributing 
cause to his coronary artery disease.
        
At the September 2005 Travel Board hearing, the veteran 
maintained that the severe stress of his reserve service, to 
include a 2 1/2 hour drive to and from his home and his duty 
station, the stress of his reserve duties, and his failure to 
receive timely promotions because of administrative moves and 
reorganizations, caused his heart attack and CAD.

In August 2006, Col. D.P.S. noted that after reviewing the 
medical records and oral and written documentation from the 
veteran's Reserve service in 1987, he supports the veteran's 
contention that he was under a high degree of stress during the 
months leading up to his myocardial infarction.  Col. D.P.S. also 
opined:

In addition, current medical literature 
seems to clearly support the contributory 
role of job related stress in the 
evolution and progression of atherogenic 
ischemic myocardial disease.  

In light of this, [the veteran's] 
contention that job stress during 
performance of his military duties was an 
exacerbating factor of his myocardial 
infarction in February of 1987 is 
extremely plausible.

In November 2006, Dr. A.R. opined that various forms of 
psychological stress have been definitively correlated with the 
occurrence and progression of coronary artery disease.  He 
further opined that the veteran was adversely affected by 
perceived job strain.
        
In January 2007 and May 2007, Dr. V.T.R. opined that the stress 
that the veteran experienced while in the reserves was a 
contributing factor in the veteran's coronary artery disease and 
the progression of same.

Pursuant to the Board's referral of this case for a VHA 
medical opinion, in March 2007 a VA cardiologist reviewed the 
veteran's claims folder and opined: 

Stress can precipitate myocardial 
infarction.  However whether prolonged 
stress alone can produce coronary artery 
disease in a person without other risk 
factors is not well established.

It is as likely as not that the veteran 
suffered a heart attack from prolonged 
stress.  However it is unlikely that the 
veteran's currently diagnosed coronary 
artery disease is causally related to the 
stress during his period of reserve duty.  

In April 2007, Col. D.P.S. disagreed with the conclusion that the 
veteran's coronary artery disease is unlikely to be causally 
related to the stress he experienced during his reserve duty.

In May 2007, Dr. C.L.M. opined that stress must be considered an 
oncoming (on-going) causative factor in the veteran's heart 
disability.  

In July 2007, Dr. V.T.R. stated that he felt that stress can play 
a role in promoting CAD independent of other risk factors.  He 
added that the veteran also has a history of 
hypercholesterolemia, and stated that stress can promote CAD with 
this setting as well.  He concluded that the veteran's contention 
that stress contributed to his cardiac problem is "reasonable."
Pursuant to the Board's referral of this case for a VHA 
medical opinion, in August 2007 a VA cardiologist reviewed 
the veteran's claims folder and answered the following 
directive from the Board: provide a more detailed medical 
opinion as to the likelihood (i.e., very likely, as likely as 
not, or highly unlikely) that the veteran's currently 
diagnosed CAD is causally related to the "stress" he 
contends was associated with his periods of reserve duty. 

In response, the VA cardiologist noted (in a September 2007 
revised opinion):

Despite published literature suggesting a 
correlation between psychosocial stress 
and the development of [CAD] and adverse 
cardiac events; it remains unclear as to 
the clinical significance of 
"psychosocial stress" relative to the 
known major coronary risk factors.  Drs 
Lavie and Milani from the Ochsner Clinic 
found in their studies that "patients 
with adverse behavior factors generally 
had other adverse CAD risk profiles."

Psychosocial stress and personality type 
(Type A) haven (sic) been examined 
extensively, but there is insufficient 
evidence to link them directly as a 
significant risk factor for 
atherosclerotic heart disease.  The 
commonly recognized and accepted coronary 
risk factors include hypertension, 
diabetes, smoking, hypercholesterolemia, 
family history, age, and male sex.

Of all the physicians who provided 
supporting letters for [the veteran], Dr. 
[A.R.] is most credentialed through his 
research in the field of psychosocial 
stress.  Dr. [A.R.] states more 
definitively of the correlation between 
psychosocial stress and the occurrence 
and progression of [CAD], but other 
researchers are more cautious in their 
opinion due to lack of definitive 
studies.  In the mean time, [a] 
practicing cardiologist can only say that 
there seems/suggests/or appears to be a 
correlation between stress and [CAD].

Stress is unavoidable in our society.  
There are work stress, home stress, and 
financial stress.  Individual differences 
in response to stress, either 
environmental and or psychosocial, 
suggest a more complex, biological, 
environmental, and psychosocial 
interaction.  It has been suggested that 
an individual's underlying personality 
and social makeup are more important in 
dictating his response and reaction to 
outside stress.  People in highly 
stressful jobs do not necessarily develop 
[CAD]. 

It is my opinion that there is 
insufficient evidence to establish 
causality between stress and [CAD].  At 
this time, it is my opinion that 
psychosocial stress is unlikely to cause 
[CAD].  As Dr. CLM stated, stress may be 
an "up and coming" risk factor, but it 
remains controversial.  Even IF stress 
played a role in [the veteran's] heart 
attack, I believe its role is minor in 
comparison to [the veteran's] other 
coronary risk factors.  In his medical 
record, it is documented that [the 
veteran] has "a history of 
hypercholesterolemia and hypertension 
(Medical Health Center, Dr CP in 6/2000).  
[The veteran] is typical of patients in 
Drs Lavie's and Milani's studies with 
multiple CAD risk factors.

In a November 2007 letter, Dr. C.L.M. indicated that he had 
reviewed the 2007 VHA opinion.  He took issue with the VHA 
physician's characterization of his medical opinion.  He 
never said that stress was an "up and coming" risk factor; 
rather, he said it was an "oncoming" (meaning "on-going") 
risk factor.  In addition, he never characterized this 
opinion was "controversial."  He stated that he treated the 
veteran when he had his initial myocardial infarction in 
1987, and continues to feel that "stress has played a major 
role" in the veteran's CAD.

The other evidence of record includes internet and magazine 
articles which discuss the relationship between stress and 
various physical disabilities, including heart disease.

As was previously noted, the veteran's SMRs do not show that 
CAD was manifested during his period of active service 
(September 1956 to October 1956).  The Board therefore finds 
that the preponderance of the evidence is against a finding 
that CAD became manifest during that period of active service 
and persisted.  Furthermore, it is neither alleged, nor 
suggested by any evidence of record, that CAD is somehow 
otherwise directly related to (i.e., incurred in or 
aggravated by) this period of service.  Consequently, service 
connection for CAD based on such findings is not warranted.  

The veteran also had service in the Army Reserves from August 
1975 to August 1994.  As was previously noted, service 
connection may be established for disease incurred on a 
period of ACDUTRA.  The veteran suffered a myocardial 
infarction on February 3, 1987; however, he was not on active 
duty status at that time.  Thereafter, he has received 
ongoing treatment for CAD.

Regarding service connection for CAD based on a theory of 
entitlement that such disease is related to ACDUTRA or 
INACDUTRA, some discussion of governing law and regulations 
is necessary at the outset.  First of all, it is noteworthy 
that INACDUTRA is considered active (and thereby qualifying 
for service connection) military, naval, or air service if 
the individual was disabled from an injury during such period 
of service (and regarding cardiovascular disease 
specifically, if the individual suffered an acute myocardial 
infarction, a cardiac arrest or a cerebrovascular accident 
during such training).  See 38 U.S.C.A. § 101(24)(C)(ii).  It 
is neither shown by the record, nor alleged, that the veteran 
suffered an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident during any period of INACDUTRA.  
Consequently, it is not shown that he has disability due to 
injury during INACDUTRA which may be service-connected.
Regarding  ACDUTRA, such service is considered active (and 
qualifying for service connection)  military, naval or air 
service for "any period" of such service during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  In the instant 
case, it has not been alleged that the veteran's CAD is due 
to disease or injury incurred or aggravated during any 
specific period of ACDUTRA.  Notably, the CAD was apparently 
first diagnosed when he suffered a heart attack in 1987.  As 
was noted above this was not during a period of ACDUTRA.  
Since there is no period of ACDUTRA prior to the veteran's 
1987 heart attack implicated (by allegation or any evidence 
in the record) in the onset of his CAD, there is no basis for 
finding that the CAD was incurred during a period of ACDUTRA.  

The veteran maintains that the severe stress of his reserve 
service, to include a 2 1/2 hour drive to and from his home and 
his duty station, the stress of his reserve duties, and his 
failure to receive timely promotions because of 
administrative moves and reorganizations, caused his heart 
attack and CAD.  This allegation raises the question of 
whether the veteran's CAD was aggravated during a period 
ACDUTRA (because the veteran continued serving in the 
Reserves after his 1987 heart attack and initial diagnosis of 
CAD, and thus the CAD is shown to have pre-existed any 
periods of ACDUTRA after the heart attack).  Significantly, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service.  See 
38 C.F.R. § 3.306 (b).   

Substantial medical opinion evidence addressing the etiology 
of the veteran's CAD has been associated with the record; if 
such evidence established the onset or increase in severity 
of CAD during a period of ACDUTRA, it would be critical.  
Drs. D.N.G., C.L.M., A.R. and V.T.R., and Col. D.P.S. all 
conclude that the ongoing stress related to the veteran's 
Reserve duties contributed to the veteran's CAD.  Notably, 
none of these physicians discussed the veteran's history of 
hyperlipidemia and hypertension, or the stress and physical 
exertion associated with the veteran's civilian job.  
Conversely, a 2007 advisory VHA expert opined that it was not 
likely that the stress associated with the veteran's Reserve 
service caused his CAD.  This opinion is based on a review of 
the veteran's entire pertinent medical history, including his 
SMRs and post-service medical evidence as noted above, as 
well as the private medical evidence of record.  The 
consulting expert provided a detailed explanation of the 
rationale for his conclusion, as noted above.  Of note, the 
expert opined that there was insufficient evidence to 
establish causality between stress and CAD, noting that 
people in highly stressful jobs do not necessarily develop 
CAD.  The consulting expert identified commonly recognized 
and accepted coronary risk factors, and noted the veteran's 
history of two of these - hypertension and 
hypercholesterolemia.  In light of the foregoing, the Board 
finds the VHA opinion the most probative and persuasive 
evidence in this  matter.  (The Board notes the veteran's 
assertion that the VHA expert lacks the credentials to offer 
an opinion in this matter because, unlike Drs. C.L.M. and 
A.R., he is not a board certified cardiologist (see statement 
from the veteran received December 2007).  However, the Board 
notes that according to the American Board of Internal 
Medicine, the VHA expert has a specialty certification in 
internal medicine and a subspecialty certification in 
cardiovascular disease.  For the reasons noted above, the 
Board has found the VHA expert's opinion probative and 
persuasive in the matter of the etiology of the veteran's 
CAD.)

Regardless of any finding as to the etiology of the veteran's 
CAD, i.e., whether it is stress related (and specifically 
related to stress in the line of duty), no medical evidence 
in the record shows or suggests that the CAD had its onset or 
(specifically for ACDUTRA periods after the veteran's heart 
attack and diagnosis of CAD) increased in severity during a 
period of ACDUTRA.  It must be emphasized that unless such is 
shown, the periods of ACDUTRA are not considered active 
military, naval or air service (and not qualifying service 
for service connection purposes).  See 38 U.S.C.A. 
§§ 101(24)(B); 1110. 

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply. 






ORDER

Service connection for COD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


